Exhibit 10.1

FORM OF PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into effective as of <DATE>, by and between FreightCar America, Inc., a Delaware
corporation (the “Company”), and <NAME> (the “Participant”).

WHEREAS, the Participant has been designated by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) to participate in the
2005 Long Term Incentive Plan, as amended (the “Plan”) (capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Plan);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Participant agree as follows:

1. Grant. Pursuant to the provisions of the Plan, all of the terms of which are
incorporated herein by reference unless otherwise provided herein, the Company
hereby grants to the Participant a Performance Share Award (the “Award”) of
<NUMBER> performance shares (the “Performance Shares”). The Award is granted on
<DATE> (the “Grant Date”), and is subject to all of the terms and conditions
herein and to all of the terms and the conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the terms of the Plan shall
govern. In addition, the Performance Shares and any gain received upon vesting
of the Performance Shares is subject to the Company’s compensation recoupment
(or “clawback”) policy as in effect from time to time. The Award constitutes the
right, subject to the terms of the Plan and this Agreement, to distribution of
the Shares.

2. Purchase Price. The purchase price of the Shares subject to the Award shall
be $0.00 per Share.

3. Shareholder Rights. Except as otherwise described in Section 5, the
Participant shall have no voting or other rights as a shareholder of the Company
with respect to any Performance Shares until the delivery of Shares to the
Participant for with respect to the Performance Shares that vest under Section 4
below.

4. Vesting; Performance Period. Subject to Section 7, the Participant’s
Performance Shares will vest and be earned, if at all, based on the Company’s
achievement of the Performance Goals specified in Section 4(a) below from
January 1, 2015 through December 31, 2017 (the “Performance Period”), provided
that the Participant remains continuously employed by the Company through the
end of the Performance Period.

(a) Performance Goals. Provided that the Company achieves an annual average
Return on Invested Capital of no less than     % during the Performance Period
(the “ROIC Goal”), the Award shall be earned based on the level of Basic
Earnings Per Share achieved by the Company during the Performance Period, as
follows:

 

Performance At

   Basic Earnings Per Share  

Maximum

   $ [             ] 

Target

   $ [             ] 

Threshold

   $ [             ] 



--------------------------------------------------------------------------------

(i) “”Return on Invested Capital” is defined as the quarterly average of
Earnings Before Interest and Taxes multiplied by the sum of 1 minus the
Company’s effective tax rate, all of which is divided by the sum of consolidated
equity and interest bearing debt.

(ii) “Basic Earnings Per Share” is defined as Net Income less Preferred
Dividends divided by the weighted average number of Shares outstanding.

(b) Performance Shares Earned. Subject to the Company meeting the ROIC Goal, the
number of Performance Shares earned by a Participant during the Performance
Period shall be as follows:

 

Performance At

   Performance Shares  

Maximum

     [             ] 

Target

     [             ] 

Threshold

     [             ] 

(i) No Performance Shares will become vested if (A) the Company does not meet
the ROIC Goal, regardless of the level of Basic Earnings Per Share performance
achieved or (B) the Company’s Basic Earnings Per Share performance falls below
the Threshold level.

(ii) If the Company’s Basic Earnings Per Share performance falls between
Threshold and Target or between Target and Maximum levels, the number of
Performance Shares that vest will be calculated using straight-line
interpolation.

(iii) No more than the Maximum number of Performance Shares may become vested,
even if the Company’s Basic Earnings Per Share performance exceeds the Maximum
level.

(c) Qualifying Termination. Notwithstanding the foregoing, the Performance
Shares will immediately be deemed vested and earned at the Target level in the
event of the Participant’s Qualifying Termination, as provided in the Plan. If
the Participant has a Termination of Service other than a Qualifying Termination
before all of his or her Performance Shares have become vested under this
Agreement, the Participant’s Performance Shares that have not become vested will
be forfeited on and after the effective date of the Termination of Service.
Neither the Company nor any Affiliate will have any further obligations to the
Participant under this Agreement when the Participant’s Performance Shares are
forfeited.

5. Dividend Equivalents. With respect to any dividends payable on Performance
Shares during the Performance Period, the Participant will accrue Dividend
Equivalents in a bookkeeping account. Dividend Equivalents represent the right
to

 

- 2 -



--------------------------------------------------------------------------------

receive additional Shares in the future, subject to the terms and conditions of
this Agreement. Dividend Equivalents will be determined based on the dividends
that the Participant would have received had the Recipient held a number of
Shares from the Grant Date until the Payment Date (as defined in Section 6)
equal to the number of vested Performance Shares earned during the Performance
Period in accordance with this Agreement, and assuming that the dividends were
reinvested in Shares (and any dividends on such Shares were reinvested in
additional Shares). Dividend Equivalents will be subject to the same
performance, restrictions and forfeiture and vesting conditions as specified in
this Agreement.

6. Timing and Form of Payout. After the end of the Performance Period, the
Participant shall be entitled to receive a number of Shares equal to his or her
total number of Performance Shares determined under Sections 4 and 5. Delivery
of such Shares shall be made as soon as administratively feasible after Earnings
Per Share results are approved and certified by the Committee, but in no event
later than March 15, 2018 (the “Payment Date”).

7. Restrictive Covenants.

(a) Covenant Not to Solicit Employees. The Participant agrees that, during
employment with the Company and for a period of one (1) year after termination
of employment with the Company, he or she shall not, without the prior written
consent of the Company, solicit any current employee of the Company or any of
its subsidiaries, or any individual who becomes an employee on or before the
date of the Participant’s termination of employment from the Company, to leave
such employment and join or become affiliated with any business entity anywhere
in North America that is engaged in direct competition with any business of the
Company on the date of his or her employment termination which had revenues of
ten percent (10%) or more of the Company’s consolidated revenues for the four
(4) most completed fiscal quarters.

(b) Covenant Not to Disclose or Use of Confidential Information. The Participant
recognizes that he or she will have access to confidential information, trade
secrets, proprietary methods and other data which are the property of and
integral to the operations and success of the Company (“Confidential
Information”) and therefore agrees to be bound by the provisions of this
Section 7(b), which both the Company and the Participant agree and acknowledge
to be reasonable and to be necessary to the Company. In recognition of this
fact, the Participant agrees that the Participant will not disclose any
Confidential Information (except (i) information which becomes publicly
available without violation of this Agreement, (ii) information which the
Participant did not know and should not have known was disclosed to the
Participant in violation of any other person’s confidentiality obligation and
(iii) disclosure required in connection with any legal process (after giving the
Company the opportunity to dispute such requirement)) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall the Participant make use of any such information for the benefit of
any person, firm, corporation or other entity except the Company. The
Participant’s obligation to keep all such information confidential shall be in
effect during and for a period of two (2) years after the termination of the
Participant’s employment with the Company; provided, however, that the
Participant will keep confidential and will not disclose any trade secret or
similar information protected under law as intangible property (subject to the
same exceptions set forth in the parenthetical clause above) for so long as such
protection under law is extended.

 

- 3 -



--------------------------------------------------------------------------------

(c) Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 7 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

(d) Remedy for Breach. The Participant agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Section 7, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the Participant shall forfeit all
of the Performance Shares granted under this Agreement, including vested Shares
issued in respect of earned Performance Shares, and, if the Participant has
previously sold any such Shares, the Company shall also have the right to
recover from the Participant the economic value of such Shares as of the date
that they were issued to the Participant.

(e) Survival. The forfeiture provisions of this Section 7 shall continue to
apply, in accordance with their terms, after the non-solicit and/or
non-disclosure provisions of any employment or other agreement between the
Company and the Participant have lapsed.

8. Non-Transferable. The Performance Shares that have not fully vested under
Section 4 may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise disposed of or encumbered, except by will or the laws
of descent.

9. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
guardian without regard to whether specific reference to such legal
representative or guardian is contained in a particular provision of this
Agreement or the Plan.

10. Taxes. The Participant shall be responsible for all taxes required to be
paid under applicable tax laws with respect to the Award. The Company or any
Affiliate is authorized to withhold from any distribution of Shares, or any
payroll or other payment, to the Participant, amounts of withholding and other
taxes due in connection with the Award. The amount of the withholding shall not
exceed the employer’s minimum statutory withholding requirement.

11. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. The Participant represents that, in executing this
Agreement, he or she does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

12. Amendment or Modification, Waiver. The Compensation Committee of the
Company’s Board of Directors may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, the Award,
prospectively or retrospectively; provided, however, that, without the consent
of the Participant, no amendment, alteration, suspension, discontinuation or
termination of the Award may materially and adversely affect the rights of the
Participant under the Award. No waiver by any party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, any prior time or any
subsequent time.

13. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given hereunder when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To the Participant at his or her last known address as shown on the

records of the Company

To the Company at:

FreightCar America, Inc.

Two North Riverside Plaza

Suite 1300

Chicago, IL 60606

Attention: Secretary

Any notice delivered personally or by courier under this Section 13 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

15. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

16. Jurisdiction and Venue. The Company and the Participant agree that the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce, or otherwise relating to, this Agreement shall be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist), and the Company and the
Participant hereby submit and consent to said jurisdiction and venue.

 

- 5 -



--------------------------------------------------------------------------------

17. No Right to Continued Employment or Service. Neither the Plan nor any action
taken thereunder shall be construed as giving any Participant, Employee,
Consultant or Director the right to be retained in the employ or service of the
Company or any of its Subsidiaries or Affiliates, nor shall it interfere in any
way with the right of the Company or any of its Subsidiaries or Affiliates to
terminate any Participant’s Employee’s, Consultant’s or Director’s employment or
service at any time.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year set forth above.

 

FREIGHTCAR AMERICA, INC.     PARTICIPANT: By:  

 

   

 

          <NAME>     <NAME>   President and Chief Executive Officer      

 

- 6 -